— -Appeal from an order of the Otsego County Court which denied the defendant’s application for a writ of coram nobis without a hearing. The defendant was indicted for the crimes of burglary, third degree and petit larceny. He was arraigned on March 8, 1940 and after the court informed him of the indictment the following took place: “ The Court: You are entitled to a lawyer and a trial, if you so desire, or you can plead guilty or not guilty. Defendant: I plead guilty to the case.” The court thereafter sentenced him as a second offender to an indeterminate term of from 10 to 20 years at Attica State Prison. The defendant in support of his application alleged that he had not been advised of his right to counsel, that he misunderstood the court’s statement and that he intended to plead guilty only to petit larceny. The court below denied the application without a hearing. The defendant was clearly advised of his right to counsel at the time of his arraignment and may not now complain that he did not understand the advice which the court gave him (People v. Crimi, 278 App. Div. 997, affd. 303 N. Y. 749; People v. Ivers, 285 App. Div. 845). It is also clear that he plead guilty to both crimes charged in the indictment, for after being told of the crimes with which he was charged he “plead guilty to the case.” The court specifically mentioned burglary, third degree when sentencing the defendant so that if he had only intended to plead guilty to petit larceny he should have raised an objection at that time. Order unanimously affirmed. Present — Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ.